IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)
) Case No. 3:11-CR-83-001
) United States Judge Phillips
JASON HOLLYFIELD )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant,
Jason Hollyfield, and the defendant admits that he has violated his supervised release. An
agreement has been reached between the parties, recommending that Mr. Hollyfield’s supervised
release should be revoked and that he should receive a sentence of eighteen (18) months
incarceration with no supervised release to follow.

Mr. Hollyfield agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of
Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the
agreement of the defendant and the government pursuant to Rule 11 of the Federal Rules of
Criminal Procedure be found to be a proper sentence.

This Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The defendant's criminal history category is III. The advisory
guideline range is 18-24 months for “Grade A” violations which the Court has carefully
considered. There is a statutory maximum of 23 months 28 days imprisonment which the Court
has also considered. The Court has also considered the factors listed in 18 U.S.C. §3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but
not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while

taking into consideration all of those factors and the Chapter Seven policy statements.
IT IS HEREBY ORDERED, therefore, that the defendant’s supervised release is revoked.
The defendant is hereby sentenced to a term of imprisonment of eighteen (18) months to be
followed by no supervised release. It is further recommended that Mr. Hollyfield be designated

to the Bureau of Prisons facility in Manchester, KY or Lexington, KY.

Seornas th 1 Saibepe

Honorable Thomas W. Phillips
United States District Judge

 

APPROVED FOR ENTRY:

(pate F. Paosilen/’ by BerDhoeP

Cyrfthia F. Davidson 7 wien Per mi $$ 10%
Assistant U.S. Attorney

ies So

Benjamin G. Sh

 

 

Attorney for Defendant

Tdaon A BHA

Defendant

fimbix 2Weloen /by bo Fogg
Amber D. a Jwity form sto

U.S. Probation Officer
